Case 1:19-cv-01239-AT-DCF Document 68 Filed 07/14/20 Page 1 of 3
         Case 1:19-cv-01239-AT-DCF Document 68 Filed 07/14/20 Page 2 of 3




        To that end, a party “may not use a motion under Rule 6.3 to advance new facts, issues or
arguments not previously presented to the court.” McGee v. Dunn, 940 F. Supp. 2d 93, 100
(S.D.N.Y. 2013) (internal quotation marks and citation omitted); see also Analytical Surveys,
Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (“It is well-settled that Rule 59 is not
a vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing
on the merits, or otherwise taking a second bite at the apple.” (internal quotation marks and
citation omitted)). The burden rests with the party seeking reconsideration to “demonstrate that
the Court overlooked controlling decisions or factual matters that were put before it on the
underlying motion.” Davis v. Gap, Inc., 186 F.R.D. 322, 324 (S.D.N.Y. 1999).

   II.     Analysis

        Plaintiff asks that the Court reconsider the dismissal of the Title VII disparate impact
claim for failure to exhaust administrative remedies, the dismissal of certain claims as time-
barred, and the dismissal of Plaintiff’s disparate treatment claims. Pl. Mot. at 3–4. The Court
addresses each request in turn.

         First, as the Court explained in its June 29 Order, a disparate impact claim under Title VII
requires a plaintiff to demonstrate that “a facially neutral employment policy or practice has a
significant disparate impact” in a workplace. Byrnie v. Town of Cromwell, 243 F.3d 93, 111 (2d
Cir. 2001) (internal quotation marks and citation omitted); see June 29 Order at 4–5. Plaintiff’s
charge of discrimination filed with the Equal Employment Opportunity Commission (“EEOC”),
however, alleges only that “there is a pattern and practice by [his] agency to select non-Black
employees who are assigned to the help desk for career advancing projects and training.” ECF
No. 43-1. That allegation does not specify a “facially neutral employment policy or practice”; it
specifies a race-biased one. Though the EEOC charge includes the words “policy or practice,”
“it is the substance of the charge and not its label that controls” when determining whether an
EEOC complaint raises claims “reasonably related” to a federal court action. Alonzo v. Chase
Manhattan Bank, N.A., 25 F. Supp. 2d 455, 458 (S.D.N.Y. 1998). Here, the substance of the
EEOC charge is that Plaintiff and other Black employees were treated differently on the basis of
race—a disparate treatment claim.

        Plaintiff’s argument on reconsideration that he alleges a disparate impact claim by virtue
of claiming a “pattern and practice of not promoting more th[a]n one Black employee,” Pl. Mot.
at 3, continues to reflect a misunderstanding of the doctrine. The Court considered the EEOC
charge and concluded that it did not identify a facially neutral policy required to fairly raise a
disparate impact claim. Martin v. Coinmach Corp., No. 15 Civ. 8137, 2016 WL 6996182, at *4
(S.D.N.Y. Nov. 29, 2016) (“[T]he plaintiff should identify a ‘facially neutral’ policy or
practice—that is, a policy or practice that applies equally to individuals regardless of their race,
color, religion, sex, or national origin, and was ‘adopted without discriminatory intent,’—that, in
fact, causes a disparate impact on a protected class.” (quoting Watson v. Fort Worth Bank and
Trust, 487 U.S. 977, 990 (1988)). Reconsideration will not, therefore, be granted on this basis.

        Second, Plaintiff presents no grounds to disturb the Court’s conclusion that, under
controlling Supreme Court and Second Circuit law, the continuing violations doctrine is
inapplicable to Plaintiff’s claims. See June 29 Order at 5–8; Pl. Mot. at 3–4. In National



                                                 2
        Case 1:19-cv-01239-AT-DCF Document 68 Filed 07/14/20 Page 3 of 3




Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 113, 122 (2002), the Supreme Court
explained that “discrete discriminatory acts are not actionable if time barred, even when they are
related to acts alleged in timely filed charges.” A “discrete discriminatory act” includes a
“failure to promote.” Id. at 114. The Supreme Court in Morgan drew a distinction between
related “discrete discriminatory acts,” such as failure-to-promote claims—which are not subject
to the continuing violation doctrine—and hostile work environment claims, which are subject to
the doctrine. Id. at 115. Of course, even where the continuing violations doctrine does not
apply, the Court may still consider “background evidence from outside the limitations period.”
Chin v. Port Auth. of New York & New Jersey, 685 F.3d 135, 146 (2d Cir. 2012). The June 29
Order did not foreclose the consideration of such background evidence should Plaintiff state a
claim for failure to promote. However, reconsideration of the Court’s rejection of the continuing
violations doctrine is not warranted.

           Last, Plaintiff asserts, in a single sentence, that reconsideration of the Court’s dismissal of
the disparate treatment claims is warranted “because the Plaintiff does indicate that the
promotions were conditioned upon the trainings based upon the exhibits that were attached.” Pl.
Mot. at 4. The Court fully considered those exhibits in dismissing the complaint. June 29 Order
at 3–4. The burden rests with Plaintiff to “demonstrate that the Court overlooked controlling
decisions or factual matters that were put before it on the underlying motion.” Davis, 186 F.R.D.
at 324. Plaintiff has not done so. See also Davey v. Dolan, 496 F. Supp. 2d 387, 389 (S.D.N.Y.
2007) (“A motion for reconsideration is not a motion to reargue those issues already considered
. . . .” (internal quotation marks and citation omitted)). In any event, having again reviewed the
exhibits, the Court concludes the contents do not warrant reconsideration.

        As the Court explained in its June 29 Order, the complaint does not allege that the
individual ultimately chosen for the promotion, who is not Black, was unqualified for the
position. June 29 Order at 11. The complaint also does not allege the qualifications of
Plaintiff’s colleagues who, like Plaintiff, are Black and were not selected for the promotion, such
as whether they passed the examination for the position, what their scores were, and where they
ranked on the examination list. Id. The Court also found that Plaintiff had not adequately
alleged how the trainings, which Plaintiff claims he was not provided, were connected to the
promotion he sought and whether he requested such trainings and were denied them. Id. at 11–
12. As the Court stated in its June 29 Order, Plaintiff may address these deficiencies in an
amended pleading.

                                           CONCLUSION

       For the reasons stated above, Plaintiff’s motion for reconsideration is DENIED. The
deadline for Plaintiff to file any amended complaint is extended to August 4, 2020.

        The Clerk of Court is directed to terminate the motion at ECF No. 67.

        SO ORDERED.

Dated: July 14, 2020
       New York, New York



                                                    3
